Citation Nr: 0515640	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1949 and from July 1949 until August 1966.  He died on 
November [redacted], 1993.  

By rating action in July 1994, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant and her representative were notified of this 
decision and did not perfect a timely appeal.  

In October 1997, the Board of Veterans Appeals (Board) found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  A Motion for Reconsideration of the Board's 
October 1997 decision was denied in May 2000, and again in 
January 2001.  

This matter initially came before the Board on appeal from a 
July 2000 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the cause of the veteran's death.  
The Board remanded the appeal to the RO for additional 
development in December 2003.  


FINDINGS OF FACT

1.  A request to reopen the claim of service connection for 
the cause of the veteran's death was denied by the Board in 
October 1997.  

2.  The additional evidence received since the October 1997 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1997 Board decision which denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000), and 
§§ 3.159, 3.312, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") essentially held 
that VA must provide notice "upon receipt" and "when" a 
substantially complete application for benefits is received.  
The "notice" to the claimant is to include a request for 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  The "notice" also requires that 
VA will inform the claimant which information and evidence, 
if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II also 
mandated that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the July 2000 rating decision, the January 2002 
statement of the case, the November 2004 supplemental 
statement of the case (SSOC), the December 2003 Board remand, 
and in letters sent to the appellant in February and April 
004, and February 2005 have provided her with sufficient 
information regarding the applicable regulations, including 
an explanation of "new and material" evidence.  
Additionally, these documents notified her why evidence of 
record was insufficient to award the benefits sought.  The 
appellant was also afforded an opportunity to testify at a 
hearing, but declined.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how the 
claim was still deficient.  

In the February 2005 letter, VA notified the appellant of her 
responsibility to submit evidence which showed that the 
veteran's death was, in some fashion, related to military 
service.  This letter informed her of what evidence was 
necessary to substantiate the claim, and suggested that she 
submit any evidence in her possession.  By this letter, the 
appellant was notified of what evidence, if any, was 
necessary to substantiate her claim and it indicated which 
portion of that evidence she was responsible for sending to 
VA and which portion of that evidence VA would attempt to 
obtain on behalf of the veteran.  Clearly, from submissions 
by and on behalf of the appellant, she is fully conversant 
with the legal requirements in this case, and is represented 
by a competent service organization conversant with VA law 
and regulations.  Thus, the content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to the 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the appellant.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by her is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Finality

Service connection for the cause of the veteran's death was 
denied by the RO in July 1994.  The appellant and her 
representative were notified of this decision and did not 
perfect a timely appeal.  

In October 1997, the Board found that new and material 
evidence had not been submitted to reopen the claim.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim is pertinent in 
the consideration of the current issue on appeal.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the Board denied the appellant's two requests for 
reconsideration of the Board's October 1997 decision in May 
2000 and January 2001, and no other exception to finality 
apply.  Hence, the October 1997 decision is final as to the 
evidence then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended and is 
effective only for claims filed on or after August 29, 2001.  
(See 38 C.F.R. § 3,156(a)).  Here, the appellant's request to 
reopen the claim for the cause of the veteran's death was 
received in July 2000.  Consequently, the current appeal will 
be decided under the old version of § 3.156(a) as is outlined 
in the decision below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the July 1994 rating 
decision included the veteran's service medical records, 
service department records for treatment of various maladies 
from 1974 to 1993, a 1986 VA hospital report and the 
certificate of death.  

The certificate of death noted that the veteran died of 
cardiac arrest due to ventricular arrhythmia, due to a 
myocardial infarction. Other significant factors contributing 
to death but not resulting in the underlying cause of death 
included status post inferior posterior myocardial infarction 
with right ventricular infarction, September 1992.  At the 
time of his death, the veteran was not service connected for 
any disability.

Service medical records are silent for abnormalities or 
diagnosis of any type of heart disease or cardiovascular 
disability.

The medical records showed treatment for various maladies, 
including at least four cardiovascular accidents, the first 
in 1974, nearly 8 years after the veteran's discharge from 
service.  The reports showed a history of additional 
cardiovascular accidents in 1984, 1986, and 1992, and 
possibly in 1993; the last one indicated on the Certificate 
of Death.  

By rating action in July 1994, the RO denied service 
connection for the cause of the veteran's death.  A notice of 
disagreement was received in August 1994, and a statement of 
the case was issued in September 1995.  A substantive appeal 
was not received within the prescribed period following the 
issuance of the SOC, and that decision became final.  

The evidence of record at the time of the October 1997 Board 
decision included all of the evidence above, including 
duplicate copes, and a letter from a private cardiologist, 
dated in September 1995.  

The additional medical records contained no new information 
or evidence showing a cardiovascular disease in service or 
until many years after discharge from service.  

The letter from the private cardiologist noted that he had 
treated the veteran from September 1992 until his death in 
November 1993, and offered an opinion to the effect that he 
believed that the life style of a veteran of his era that 
included smoking and a high-fat diet, contributed to the 
veteran's coronary heart disease.  

In October 1997, the Board found, in essence, that the 
private doctor's opinion was speculative, not based on a 
review the claims file, and did not include any factual 
predicate to support the conclusion reached.  Overall, the 
Board found that the additional evidence was cumulative and 
redundant of evidence considered previously and was 
therefore, not new and material.  

The evidence added to the record since the October 1997 Board 
decision includes numerous medical records from the same 
sources considered previously, additional treatment records 
for a low back disorder from 1986 to 1992, and a duplicate 
copy of the letter from the private cardiologist (date of 
letter changed to December 1999).  

The evidence added to the record is essentially cumulative 
and redundant of information previously considered and showed 
only treatment for various maladies including back problems.  
The evidence previously reviewed showed no evidence or 
symptoms of a cardiovascular disease in service or until many 
years after discharge from service.  Moreover, the additional 
medical evidence does not offer any new probative information 
relating the veteran's death to service and is merely 
cumulative of evidence already of record.  

Thus, the Board finds that the additional evidence is not new 
and material, since it does not include competent medical 
findings linking the veteran's death to service.  The medical 
reports do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for the cause of the veteran's have not been 
presented.  

Concerning the appellant's assertion that the veteran's death 
was related to medications he took for a low back disability, 
the Board notes service connection for a back disability was 
never claimed or established during the veteran's lifetime.  
In fact, the evidence of record shows that the veteran's back 
disability was incurred in an industrial accident in 1986, 
many years after his discharge from service.  In any event, 
any possible relationship between the veteran's death and the 
medications he may have taken for the disability would have 
no affect on the outcome of this claim.  That is, even if the 
evidence showed that his demise was somehow related to 
medications he took for the nonservice-connected back 
disability, it would not provide a basis for establishing 
service connection for the cause of death, as the back 
disability had no relationship to military service.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


